MEMORANDUM**
Marianella Bognoli appeals her guilty-plea conviction and the 70-month sentence imposed for conspiracy to possess pseudoephedrine, knowing or having reasonable cause to believe that it would be used to manufacture methamphetamine, in violation of 21 U.S.C. §§ 846, 841(d)(2), and 18 U.S.C. § 2.
*684Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Bognoli has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Bognoli has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw as counsel on appeal is GRANTED.
Bognoli’s conviction is AFFIRMED, and we DISMISS the appeal of Bognoli’s sentence in light of the valid appeal waiver.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.